Order, entered July 27, 1960, insofar as it grants petitioners-respondents-appellants’ motion to stay arbitration before the American Arbitration Association with respect to Items 1 and 3 of the demand for arbitration, and denies petitioners-respondents-appellants’ motion to stay arbitration before the American Arbitration Association of Item 2 of the demand for arbitration, unanimously affirmed, without costs. With respect to the supplement to paragraph 5 of the agreement in question this court, in affirming the order of Special Term, holds only that the interpretation and applicability of such supplement is ultimately for the arbitrator. It suffices that there is an issue as to such interpretation and applicability; the court need not and should not determine more. Concur — Botein, P. J., Breitel, Stevens and Eager, JJ.